Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of March 28, 2022 has been received and entered.  With the entry of the amendment, claims 1-8 and new claims 9-11 are pending for examination.

Claim Interpretation
In claim 1, “a low volume percentage of reinforcement particles” is understood to mean 0-5 volume % of particles reinforcement particles, as defined in the specification at paragraph 0015 as filed.  The Examiner further notes as 0% reinforcement particles can be provided, it is understood that it would be acceptable for no reinforcement particles to be present (also note the wording of claim 10).  It is also understood that “reinforcement particles” would include “fibers” noting the acceptable fibers of claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, the claim refers in the preamble to enhancing surface adhesion for metal plating, but the claim has no metal plating steps, so it is unclear if it is actually required for the process to be used for metal plating or not, and the preamble simply being an intended use.  For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  Applicant in the amendment of March 28, 2022 refers to amending the claims to overcome the indefiniteness rejections, but claim 1 has not been clarified as to the preamble, so the rejection remains.
Claim 3 has been amended to depend from claim 2, but it is unclear what is intended as to the additional reinforcement particles listed in claim 3  -- are these supposed to be a specific selection from the listing in claim 2 (such as glass fiber intended for both claims) or is it supposed to be more particles in addition to that of claim 2 (such as metal particles and mineral filler).  If a specific selection from the listing in claim 2, claim 3 would be not further limiting of claim 2, since “metal-coated fiber” in general and “mineral filler” in general is not listed in claim 2. For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  
Claim 9, it is unclear if the concentration of the sulfuric acid refers to the amount of acid in the mixture or if the source of the sulfuric acid in the mixture is provided with the claimed concentration (and the amount of sulfuric acid in the mixture would be lower, as the amount of other materials would dilute the amount from the sulfuric acid source). For the purpose of examination, any of these are understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
If in claim 3, the additional reinforcement particles listed in claim 3  are supposed to be a specific selection from the listing in claim 2 (such as glass fiber or mineral filler intended for both claims), then claim 3 is not further limiting of claim 2, since “metal-coated fiber” in general and “mineral filler” in general is not listed in claim 2.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Foust et al (US 4873136) in view of Hyman et al (US 2017/0073816), EITHER alone OR further in view of Patel et al (US 5591354).
Claim 1: Foust teaches a method for enhancing surface adhesion of polyetherimides for metal plating (column 2, lines 30-68), where the process includes a step of contacting sulfuric acid with a surface of the substrate (which can be preferably polyetherimide) for a first dwell time to form a mild-etched substrate (column 2, lines 55-65, column 3, lines 30-68, which meets the requirements of pre-etched as claimed).  Foust further describes that there then can be a further step of contacting the treated substrate with an alkaline metal hydroxide (sodium hydroxide or potassium hydroxide) solution for a “third” dwell time (column 4, lines 15-40).  Foust describes that the polyimide/polyetherimide may contain various amounts of reinforcing agents/particles, such as glass fibers, glass spheres, etc. (column 2, line 55 through column 3, line 10), and since may contain these materials, can have none – so zero volume % (which meets the requirements of claim 1 of a low volume percentage of zero, noting the range understood to be 0-5 vol.% as defined at paragraph 0015 of the specification).  Alternatively, since there may be “various amounts” of the reinforcing agents/particles it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount, giving a value in the claimed range. Note as discussed in MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. Foust does not require the use of nitric acid in either of the taught steps.  Foust does describe rinsing between the two steps (column 3, lines 50-55).
As to the step of contacting the pre-etched substrate with a mix of sulfuric and periodate ions for a second dwell time to form an oxidized surface before contacting with the alkaline solution, and not rinsing after the pre-etching before contacting with the mix,
Hyman describes an article can be treated, where this article/substrate can be  reinforced or unreinforced polyetherimide, to prepare for metallization/metal plating (0004, 0034, 0039), where the process includes a first treatment with acid (nitric acid), followed by a second step with contacting the acid treated substrate with a mixture of sulfuric acid and periodate for a second dwell time (ooo5, 0054-0056, 0059), where the oxidative acid (sulfuric acid) react with the substrate and the periodate ions further react with the surface creating functional groups with a high adhesional bond, that helps in adhesion of further metallic plating (0007), where since the same materials for the same dwell time as claimed (note 0054, 0055, 0059, note description of present claim 6), the oxidizing claimed is understood to occur.  Hyman indicates that washing/rinsing can occur after the first acid treatment and before the sulfuric acid/periodate treatment and can occur after the sulfuric acid/periodate treatment, where since this is an option, it would not be required (note 0053, 0062).  As described nitric acid would not be required in the sulfuric acid/periodate mixture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foust to provide the step of contacting the pre-etched substrate with a mix of sulfuric and periodate ions for a second dwell time to form an oxidized surface before contacting with the alkaline solution, and not rinsing between contacting steps as suggested by Hyman to provide an additional improved adhesion and efficient process, since Foust wants to improve adhesion of a metal plating to a polyetherimide substrate, and describes a first acid treatment and a second alkaline solution treatment, and Hyman describes how after a first acid treatment of polyetherimide, there can be a further contacting the acid treated substrate with a mix of sulfuric and periodate ions for a second dwell time to form an oxidized surface before metal plating, where the sulfuric acid/periodate act to create functional groups of high adhesional bond, and it is indicated that sulfuric acid and nitric acid are both oxidative acids (0007), so providing the sulfuric acid/periodate treatment after sulfuric acid treatment understood to also be expected to give the desirable functional groups, and this would be suggested to be provided before alkaline solution treatment, because Foust indicates that this treats a residual film left by sulfuric acid treatment (note column 4, lines 15-25) , and the sulfuric acid/periodate treatment would also have sulfuric acid, so the alkaline solution treatment would therefore treat film from both sulfuric acid containing steps.  Furthermore, while Foust describes rinsing between the sulfuric acid etching and alkaline solution treatment, Hyman would indicate that rinsing is not needed before or after a sulfuric acid/periodate treatment, and so when adding this sulfuric acid/periodate treatment rinsing would not be needed between the contacting steps, and would give a more efficient process, by eliminating unneeded steps.  As discussed above, none of the contacting steps would  require any nitric acid, such that the process would not require nitric acid.
Optionally, further using Patel, Patel would further indicate a treatment for etching polymers, with a pre-etching step using sulfuric acid, for example, and then an etching treatment step that can contain mineral acids, including sulfuric acid, and then there can be a post etching treatment (column 2, lines 20-65, column 3, line 60 through column 4, line 15), where it is described that there can be rinsing after pre-etching and etching steps, but the preferred process is not to rinse, as it causes pollution due to brown fumes, but instead parts are directly immersed from the pre-etching to the etching bath and from the etching to the post-etching bath (column 5, lines 45-55), and if a rinse is used it can contain a base to neutralize the acids (column 5, lines 50-55), and it is also noted in that pre-etch baths also help minimize dilution of the etching bath (column 4, lines 45-65), and the process can be a pretreatment before metal plating (note Example 1).  Therefore it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foust in view of Hyman to specifically either not rinse after the first sulfuric acid step and the sulfuric acid/periodate step or to not rinse after the first sulfuric acid step and where the alkaline solution treatment of Foust can also be considered as providing any neutralizing/rinsing desired as suggested by Patel, since Foust would have a first sulfuric acid etching with a later alkaline solution treatment before metal plating, and Hyman would have a first acid step, followed by sulfuric acid/periodate treatment before metal plating, and Patel describes how there can be multistep treatment before metal plating, including a first sulfuric acid containing pre-etch treatment, then a second sulfuric acid containing etching and then post treatment, where it is indicated that it is desirable not to have rinsing between steps with the acids (sulfuric acid) to prevent pollution problems, and if there is a rinsing, a base (alkaline) solution can be used for neutralizing, where the alkaline solution of Foust would therefore be understood to efficiently provide such a treatment if used after the sulfuric acid/periodate treatment, and Patel would also further suggest to provide the sulfuric acid treatment and then the sulfuric acid/periodate treatment in order, since the first sulfuric acid treatment would further help prevent dilution of the sulfuric acid in the sulfuric acid/periodate treatment.
Claims 2, 3: when using reinforcing in the polyetherimide (with low volume percentage, suggested from optimizing the amount as discussed for claim 1 above), Foust would indicate the reinforcing “particle” can be glass fiber (as in claims 2, 3) or also glass spheres (particles) (note claim 2), for example (column 3, lines 1-10), and Hyman also notes using reinforcing of glass, glass fiber, fiberglass, etc. (note 0044).
Claim 4: As to the concentration of the sulfuric acid (understood to be in the pre-etching step), Foust indicates the sulfuric acid in the first step can be at least 85 wt% (column 3, lines 45-50), which overlaps the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Claim 5: Foust provides that the first dwell time can be 15 seconds to 5 minutes (column 3, lines 65-68), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Claim 6: Hyman would indicate that the second dwell time can be about 10 to about 20 minutes, in the claimed range, for example (0059).
Claim 7: Foust provides that the concentration of the alkaline metal hydroxide in the alkaline metal hydroxide solution can be 0.1 to about 10 M (column 4, lines 25-30), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Claim 8:  Foust provides that the third dwell time can be 30 seconds to about 10 minutes (column 4, lines 20-25), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976),  and Foust also gives an example of 5 minutes, in the claimed range (column 12 lines 55-60).
Claim 9: As to the concentration of the sulfuric acid in the sulfuric acid/periodate mix, for the second sulfuric acid with periodate, Hyman indicates that at least 14 M/L sulfuric acid can be used (0054) and thus would overlap in range with that claimed, further being suggested to be optimized, giving a value in the claimed range.
Claim 10: As to the polyetherimide not having reinforcing particles, Foust indicates reinforcing fillers are optional (column 3, lines 1-3, note “may” contain), so there can be no reinforcing particles present.
Claim 11: as to metal plating after contacting with the hydroxide, Foust provides metal plating after contacting with the peroxide, which would provide a metal plated polyetherimide (note column 2, lines 30-40).

Claims 1-11 alternatively are rejected under 35 U.S.C. 103 as being unpatentable over Foust et al (US 4873136) in view of Wade (US 4826720) and Hyman et al (US 2017/0073816), EITHER alone OR further in view of Patel et al (US 5591354).
Claim 1: Foust teaches a method for enhancing surface adhesion of polyetherimides for metal plating (column 2, lines 30-68), where the process includes a step of contacting sulfuric acid with a surface of the substrate (which can be preferably polyetherimide) for a first dwell time to form a mild-etched substrate (column 2, lines 55-65, column 3, lines 30-68, meeting the requirements of pre-etched as claimed).  Foust further describes that there then can be a further step of contacting the treated substrate with an alkaline metal hydroxide (sodium hydroxide or potassium hydroxide) solution for a “third” dwell time (column 4, lines 15-40).  Foust does not require the use of nitric acid in either of the taught steps.  Foust does describe rinsing between the two steps (column 3, lines 50-55).
(A) As to the amount of reinforcing particles in the Foust describes that the polyimide/polyetherimide may contain various amounts of reinforcing agents/particles, such as glass fibers, glass spheres, etc. (column 2, line 55 through column 3, line 10). As to containing a low volume percentage of reinforcing particles (noting the range understood to be 0-5 vol.% as defined at paragraph 0015 of the specification), Wade describes polymers that can contain reinforcing material, where the polymer can be polyetherimide and the reinforcement material can be glass fibers, glass beads, etc, and it is indicated that the amount of reinforcing material can be 0-70 wt% (column 9, lines 45-65, column 10, lines 40-55), and it is further indicated that this material can be metal plated (column 4, lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foust to use 0-70 wt% reinforcing particles as an amount suggested by Wade to be conventionally acceptable, since Foust indicates that various amounts of reinforcing material such as glass fibers/glass spheres can be provided in polyetherimide to be plated, and Wade indicates that in a similar material that can also be plated, the reinforcing material amount can be 0-70 wt% which would overlap with the range claimed, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
 (B) As to the step of contacting the pre-etched substrate with a mix of sulfuric and periodate ions for a second dwell time to form an oxidized surface before contacting with the alkaline solution, and not rinsing between contacting steps,
Hyman describes an article can be treated, where this article/substrate can be  reinforced or unreinforced polyetherimide, to prepare for metallization/metal plating (0004, 0034, 0039), where the process includes a first treatment with acid (nitric acid), followed by a second step with contacting the acid treated substrate with a mixture of sulfuric acid and periodate for a second dwell time (ooo5, 0054-0056, 0059), where the oxidative acid (sulfuric acid) react with the substrate and the periodate ions further react with the surface creating functional groups with a high adhesional bond, that helps in adhesion of further metallic plating (0007), where since the same materials for the same dwell time as claimed (note 0054, 0055, 0059, note discussion of present claim 6), the oxidizing claimed is understood to occur.  Hyman indicates that washing/rinsing can occur after the first acid treatment and before the sulfuric acid/periodate treatment and can occur after the sulfuric acid/periodate treatment, where since this is an option, it would not be required (note 0053, 0062).  As described nitric acid would not be required in the sulfuric acid/periodate mixture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foust in view of Wade to provide the step of contacting the pre-etched substrate with a mix of sulfuric and periodate ions for a second dwell time to form an oxidized surface before contacting with the alkaline solution, and not rinsing between contacting steps as suggested by Hyman to provide an additional improved adhesion and efficient process, since Foust wants to improve adhesion of a metal plating to a polyetherimide substrate, and describes a first acid treatment and a second alkaline solution treatment, and Hyman describes how after a first acid treatment of polyetherimide, there can be a further contacting the acid treated substrate with a mix of sulfuric and periodate ions for a second dwell time to form an oxidized surface before metal plating, where the sulfuric acid/periodate act to create functional groups of high adhesional bond, and it is indicated that sulfuric acid and nitric acid are both oxidative acids (0007), so providing the sulfuric acid/periodate treatment after sulfuric acid treatment understood to also be expected to give the desirable functional groups, and this would be suggested to be provided before alkaline solution treatment, because Foust indicates that this treats a residual film left by sulfuric acid treatment (note column 4, lines 15-25) , and the sulfuric acid/periodate treatment would also have sulfuric acid, so the alkaline solution treatment would therefore treat film from both sulfuric acid containing steps.  Furthermore, while Foust describes rinsing between the sulfuric acid etching and alkaline solution treatment, Hyman would indicate that rinsing is not needed before or after a sulfuric acid/periodate treatment, and so when adding this sulfuric acid/periodate treatment rinsing would not be needed between the contacting steps, and would give a more efficient process, by eliminating unneeded steps. As discussed above, none of the contacting steps would  require any nitric acid, such that the process would not require nitric acid.
Optionally, further using Patel, Patel would further indicate a treatment for etching polymers, with a pre-etching step using sulfuric acid, for example, and then an etching treatment step that can contain mineral acids, including sulfuric acid, and then there can be a post etching treatment (column 2, lines 20-65, column 3, line 60 through column 4, line 15), where it is described that there can be rinsing after pre-etching and etching steps, but the preferred process is not to rinse, as it causes pollution due to brown fumes, but instead parts are directly immersed from the pre-etching to the etching bath and from the etching to the post-etching bath (column 5, lines 45-55), and if a rinse is used it can contain a base to neutralize the acids (column 5, lines 50-55), and it is also noted in that pre-etch baths also help minimize dilution of the etching bath (column 4, lines 45-65), and the process can be a pretreatment before metal plating (note Example 1).  Therefore it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foust in view of Wade and Hyman to specifically either not rinse after the first sulfuric acid step and the sulfuric acid/periodate step or to not rinse after the first sulfuric acid step and where the alkaline solution treatment of Foust can also be considered as providing any neutralizing/rinsing desired as suggested by Patel, since Foust would have a first sulfuric acid etching with a later alkaline solution treatment before metal plating, and Hyman would have a first acid step, followed by sulfuric acid/periodate treatment before metal plating, and Patel describes how there can be multistep treatment before metal plating, including a first sulfuric acid containing pre-etch treatment, then a second sulfuric acid containing etching and then post treatment, where it is indicated that it is desirable not to have rinsing between steps with the acids (sulfuric acid) to prevent pollution problems, and if there is a rinsing, a base (alkaline) solution can be used for neutralizing, where the alkaline solution of Foust would therefore be understood to efficiently provide such a treatment if used after the sulfuric acid/periodate treatment, and Patel would also further suggest to provide the sulfuric acid treatment and then the sulfuric acid/periodate treatment in order, since the first sulfuric acid treatment would further help prevent dilution of the sulfuric acid in the sulfuric acid/periodate treatment.
Claims 2, 3: when using reinforcing in the polyetherimide (with low volume percentage, suggested from optimizing the amount as discussed for claim 1 above), Foust would indicate the reinforcing “particle” can be glass fiber (as in claims 2, 3) or also glass spheres (particles) (note claim 2), for example (column 3, lines 1-10), and Wade as discussed for claim 1 also notes glass fiber and glass beads, and Hyman also notes using reinforcing of glass, glass fiber, fiberglass, etc. (note 0044).
Claim 4: As to the concentration of the sulfuric acid (understood to be in the etching step), Foust indicates the sulfuric acid in the first step can be at least 85 wt% (column 3, lines 45-50), which overlaps the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 5: Foust provides that the first dwell time can be 15 seconds to 5 minutes (column 3, lines 65-68), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Claim 6: Hyman would indicate that the second dwell time can be about 10 to about 20 minutes, in the claimed range, for example (0059).
Claim 7: Foust provides that the concentration of the alkaline metal hydroxide in the alkaline metal hydroxide solution can be 0.1 to about 10 M (column 4, lines 25-30), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Claim 8:  Foust provides that the third dwell time can be 30 seconds to about 10 minutes (column 4, lines 20-25), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976),  and Foust also gives an example of 5 minutes, in the claimed range (column 12 lines 55-60).
Claim 9: As to the concentration of the sulfuric acid in the sulfuric acid/periodate mix, for the second sulfuric acid with periodate, Hyman indicates that at least 14 M/L sulfuric acid can be used (0054) and thus would overlap in range with that claimed, further being suggested to be optimized, giving a value in the claimed range.
Claim 10: As to the polyetherimide not having reinforcing particles, Foust indicates reinforcing fillers are optional (column 3, lines 1-3, note “may” contain), so there can be no reinforcing particles present.  Wade, as discussed for claim 1 above, also indicates 0%  reinforcing material can be used.
Claim 11: as to metal plating after contacting with the hydroxide, Foust provides metal plating after contacting with the peroxide, which would provide a metal plated polyetherimide (note column 2, lines 30-40).

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive. 
As to the 35 USC 103 rejections, it is argued that the combinations using Foust as the primary reference would not teach or suggest the claimed invention, as (1) the Foust inventors taught use of nitric acid or hydrochloric acid was required prior to using sulfuric acid when treating polyetherimides with a low volume of reinforcement particles, (2) Hyman would also rely on nitric acid treatment, and Patel also accords with the Foust inventors and Hyman and Wade fail to contradict the understood necessity, and (3) applicant’s application contains objective evidence of patentability.    The Examiner has reviewed the arguments, however, the rejection is maintained.  As to (1) applicant argues that nitric acid would not be a mild etching compound.  However, the Examiner notes that Foust does not require nitric acid use. And applicant argues that it would not be understood that mixtures including additional oxidizers would not be mild etching per se.  However, the Examiner notes that the combined suggestion is to provide the sulfuric acid/periodate after the “mild etching” of Foust.  Also it is not described in Foust that periodate would prevent mild etching.  As to evidence of Dumas, there is no discussion in Dumas that sulfuric acid/periodate would  not be mild etching.  The citation that treatment is provided with sulfuric acid and that it should not be combined with nitric acid or hydrochloric acid does not refer to what happens with periodate. As to combining sulfuric acid with nitric acid, this is not suggested by the combination as discussed, rather there would be sulfuric acid treatment followed by sulfuric acid/periodate treatment.  Further, Dumas does not disparage the Foust treatment modified to have the sulfuric acid/periodate treatment. The reference of column 2 of Dumas appears to refer to adhesion issues, however, the sulfuric acid/periodate treatment is suggested from Hyman to improve adhesion. Furthermore, the claims would not even prevent an earlier acid treatment (which could be hydrochloric acid rather than nitric acid) before the initial sulfuric acid treatment.  The rinsing after the hydrochloric acid or nitric acid use in Dumas is before the sulfuric acid treatment, and does not refer to the claimed not rinsing after sulfuric acid and before sulfuric acid/periodate treatment.  Thus, no nitric acid step would be understood to be requirement before sulfuric acid treatment or that sulfuric acid/periodate is prevented from being used.  (2) As to the arguments re Hyman, as to Hyman indicating omitting nitric acid gives bad results, the comparative examples use the sulfuric acid treatment alone after nitric acid treatment, or the sulfuric acid/periodate alone, while the suggestion from Hyman is that acid followed by the sulfuric acid/periodate treatment would give improved adhesion.  Furthermore, as to Patel, it does not explicitly exclude polyimides (at columns 2-3), rather it simply does not list the polyimides by name, but it also allows for polymers other than those listed.  Furthermore as to not using a nitric acid, nitric acid is not required by Patel.  As to Wade, it is cited as to the reinforcing filler use.  (3) As to objective evidence of Patentability, criticality is not shown by the Examples.  From the combination, the suggestion is to provide sulfuric acid followed by sulfuric acid/periodate followed by hydroxide treatment.  Improved adhesion results are already suggested by the additional sulfuric acid/periodate treatment.  Use of nitric acid is not required by Foust.  The expectation of improved adhesion is already there.  Note the discussion of MPEP 716.02. Therefore, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718